Hoicb, J.,
after stating the case: It is recognized in this jurisdiction that in the absence of a special contract, or unless in contravention of some principle of public policy, wherever one man has been enriched or his estate enhanced at another’s expense under circumstances that in good conscience call for an accounting between them, the common-law action of indebitatus assumpsit may ordinarily be maintained against *366the wrongdoer for the amount shown to be justly due. Sanders v. Ragan, 172 N. C., 612, and authorities cited. There is, however, another principle equally wholesome, and as fully established with us that where men who have had business dealings with each other have come to a full accounting and settlement purporting to cover the transactions between them, such adjustment has the force and effect of a contract, and may not be ignored or impeached pxcept by action in the nature of a bill in equity to surcharge or falsify the account for fraud or specified error. Williamson v. Jones, 127 N. C., 178; Suttle v. Doggett, 87 N. C., 203; Costin v. Baxter, 41 N. C., 197; Mebane v. Mebane, 36 N. C., 403; Pratt et al. v. Weyman et al., 6 S. C. Equity, 89; 4 Pomeroy’s Equity (3 ed.), sec. 1421; Bispham’s Equity (9 ed.), secs. 485-486. In Williamson v. Jones, supra, the present Chief Justice speaking to the question said: “The statute is explicit, and, even in the absence of the statute, it would have been necessary, in order to impeach the account audited and settlement made by the county commissioners, to have averred fraud, or set up specially the errors assigned.” In Subtle v. Doggett, Supra, it is held “that an account stated and settlement made between the parties (here a county and its tax collector) have the force of a contract, and operate as a bar to a subsequent accounting, except upon a specific allegation of fraud or mistake.” In Costin v. Baxter, supra, the principle and one of the controlling reasons for it is stated by Pearson, J., as follows: “When an account settled is relied on, by way of plea or answer to a bill for an account, it is conclusive unless the plaintiff can allege and prove some fraud or mistake; for, otherwise, he has already had that which he asks by his bill, having made a settlement, and thereby perhaps induced the other party to destroy or surrender his vouchers. It would be most mischievous to allow the settled account to be set aside, unless from urgent reasons.” It could not at all be maintained, that this is not an account and settlement coming under the effect and influence of the principle. The facts in evidence show that it was a full accounting by defendant Cain, the former town manager, with the official auditor of the town designated for the express purpose by the board of aldermen and put upon the public book of accounts and payment made pursuant to its findings. The witnesses refer to it as the settlement had with the town manager, and plaintiff’s principal witness, and all of the witnesses, refer to it as the settlement had with the town manager. This being true, such account can only'be impeached, as stated, for fraud or mistake duly specified and proven, and to be enforced by civil action in the nature of an original bill in equity, and the justice of the peace where the suit originated being a common-law court, having no jurisdiction of such causes, the action, under our decisions, 'has been properly dismissed. *367Cheese Co. v. Pipkin, 155 N. C., 394; Wilson v. Ins. Co., 155 N. C., 173; Dougherty v. Sprinkle, 88 N. C., 300.
We find no error to appellant’s prejudice, and the judgment of nonsuit entered against him is approved.
Affirmed.